Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 04, 2022

The Court of Appeals hereby passes the following order:

A22A0813. STEPHEN FRIEDMAN et al. v. FLYING CRUST, LLC et al.

      Petitioners Flying Crust, LLC, Garis Pierre Eddington, and Debra Ffrench filed
a petition seeking an interlocutory injunction, declaratory judgment, and equitable
relief against eight respondents: Fevzi Aydin, Koray Aydin, Henok Kebede, Binyam
Yayine, Stephen Friedman, Birole Kose, Aydin Jewelers, LLC, and Loop
Development, LLC. Several of the respondents moved to compel arbitration under an
operating agreement.1 However, not all respondents were parties to the operating
agreement. The trial court thus granted the motion to compel to the extent it applied
to the parties to the operating agreement and stayed litigation pending the issuance
of an arbitration award. Four of the respondents filed a notice of appeal from this
order. We, however, lack jurisdiction.
      “As a general matter the grant of an application to compel arbitration is not
directly appealable pursuant to OCGA § 5-6-34 (a) (4), but is instead an interlocutory
matter reviewable pursuant to OCGA § 5-6-34 (b).” Austin Regional Home Care, Inc.
v. Careminders Home Care, Inc., 344 Ga. App. 608, 608 (810 SE2d 676) (2018)
(punctuation omitted). Where, as here, the trial court’s order does not dismiss the
underlying action in its entirety, the appellants were required to follow the
interlocutory appeal procedures in order to appeal. See id. 608-609; OCGA § 5-6-34


      1
         The motion to compel was purportedly filed on behalf of Kebede, Kose,
Yayine, Friedman, and Loop Development. There was some question as to whether
the attorney who filed the motion to compel represented all of the respondents at the
time the motion was filed.
(b). The appellants’ failure to comply with the interlocutory appeal procedure
deprives us of jurisdiction over this appeal, which is hereby DISMISSED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      02/04/2022
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.